IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


IN RE: BABY S.                               : No. 969 MAL 2015
                                             :
                                             :
PETITION OF: S.S.                            : Petition for Allowance of Appeal from
                                             : the Order of the Superior Court


                                        ORDER



PER CURIAM

     AND NOW, this 1st day of March, 2016, the Petition for Allowance of Appeal is

DENIED.

     Justice Eakin did not participate in the decision of this matter.